Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2, 4-21 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a system, primarily, having … a plasma process chamber; … a biasing and clamping circuit coupled to the plasma process chamber, the biasing and clamping circuit having: a first shaped direct current (DC) pulse voltage source; and a clamping network connected in parallel to the first shaped DC pulse voltage source, the clamping network having: a second DC voltage source coupled to a ground node and coupled to a first node, wherein the second DC voltage source is further directly coupled in series to a second node; a diode directly coupled to the first node and directly coupled to the second node; … a resistor coupled to the first node and the second node and in parallel with the diode.
For claim 7, the prior art does not disclose or suggest a system, primarily, having: … a plasma process chamber; … a biasing and clamping circuit coupled to the plasma process chamber, the biasing and clamping circuit being configured to provide a pulsed biasing voltage and a constant clamping voltage to a substrate disposed in the plasma process chamber, wherein the biasing and clamping circuit having a clamping network having: a first direct-current (DC) voltage source coupled to a first node, wherein the 
For claim 14, the prior art does not disclose or suggest a method, primarily, having: … biasing and clamping, via a biasing and clamping circuit, a substrate disposed on an electrostatic chuck disposed in a plasma process chamber, the substrate being clamped at a substantially constant voltage, wherein biasing and clamping the substrate having: providing a first voltage to the substrate, the first voltage being pulsed; and 5Application No. 16/197,006Docket No.: 44016030US01 providing a second voltage to an electrode embedded in the electrostatic chuck, the substantially constant voltage is a difference between the first voltage and the second voltage, wherein the biasing and clamping circuit having a clamping network having: a DC voltage source coupled to a ground node and a first node, wherein the DC voltage source is further directly coupled in series to a second node; a diode directly coupled to the first node and directly coupled to the second node; … a resistor coupled to the first node and the second node and in parallel with the diode.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838